


Exhibit 10.3

 

INSMED INCORPORATED

 

RESTRICTED UNIT AWARD AGREEMENT

UNDER THE 2013 INCENTIVE PLAN

FOR EMPLOYEES

 

Name of Grantee:

 

Number of Restricted Stock Units:

 

Grant Date:

 

Pursuant to the Insmed Incorporated 2013 Incentive Plan (the “Plan”) as amended
through the date hereof and this Restricted Stock Unit Award Agreement (the
“Agreement”), Insmed Incorporated (the “Company”) hereby grants an award of
                  restricted stock units (the “Restricted Stock Units” or the
“RSU Award”) to the Grantee named above.  The RSU Award shall be referred to
herein as the “Award.”  Subject to the restrictions and conditions set forth
herein and in the Plan, the Grantee shall receive the number of Restricted Stock
Units specified above.

 

If and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of any employment, consulting or similar
services agreement between the Grantee and the Company as may be in effect (the
“Service Agreement”), the Service Agreement shall control, and this Award
Agreement shall be deemed to be modified accordingly so long as such
modification is not expressly prohibited by the Plan.

 

The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator and permitted under the Plan
and applicable law.

 

1.                                      Agreement with Terms.  Receipt of any
benefits under this Agreement by the Grantee shall constitute the Grantee’s
acknowledgement of and agreement with all of the provisions of this Agreement
and of the Plan that are applicable to this Award, and the Company shall
administer this Agreement accordingly.

 

2.                                      Restrictions and Conditions on
Award.  Restricted Stock Units granted herein may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by the Grantee other
than by will or the laws of descent and distribution, and shall be subject to
all the terms, conditions and restrictions set forth herein and in the Plan.

 

1

--------------------------------------------------------------------------------


 

3.                                      Timing and Form of Payout of Restricted
Stock Units.  As soon as practicable (but in no event later than 30 days)
following the applicable Vesting Date, the vested Restricted Stock Units shall
be settled in shares of Stock.

 

4.                                      Vesting of Award.  The restrictions and
conditions in Section 2 of this Agreement shall lapse on the date or dates
specified in this Section 4, so long as the Grantee remains an employee of the
Company or its Affiliates on such Vesting Date (defined below), subject to
Section 6 below.  Except as set forth in Section 5 below, the Award shall vest
in accordance with the schedule set forth below.

 

Percentage of Award Vested

 

Vesting Date

[33 1/3]%

 

[First Anniversary of the Grant Date]

[33 1/3]%

 

[Second Anniversary of the Grant Date]

[33 1/3]%

 

[Third Anniversary of the Grant Date]

 

Except as otherwise provided in Sections 5 and 6 of this Agreement, the Grantee
shall forfeit any unvested portion of the Award in the event the Grantee’s
employment is terminated prior to the Vesting Date.

 

Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.

 

5.                                      Change in Control.  In the event of a
Change in Control of the Company, the RSU Award shall be subject to treatment in
accordance with Section 15 of the Plan.

 

6.                                      Termination of Employment.  Except as
otherwise provided herein, any unvested portion of the RSU Award shall be
forfeited without payment of consideration upon the termination of the Grantee’s
employment with the Company or its Affiliates for any reason, except as
otherwise provided in Section 5 or this Section 6.  Notwithstanding the
foregoing, upon the Grantee’s death (while an active employee of the Company or
its Affiliates), the Award, to extent not previously forfeited or cancelled,
shall immediately vest as of the date of the Grantee’s death.

 

7.                                      Voting Rights and Dividends.  If and
until such time as Restricted Stock Units are paid out in shares of Common Stock
(if at all), the Grantee shall not have any voting rights with respect to any
shares of Common Stock underlying this RSU Award (“Underlying
Shares”).  However, bookkeeping equivalents of all dividends and other
distributions paid with respect to the Common Stock shall accrue with respect to
the Underlying Shares and shall be converted to additional Restricted Stock
Units (rounded to the nearest whole share of Common Stock) based on the closing
price of the Common Stock on the dividend distribution date.  Such additional
Restricted Stock Units shall be subject to the same restrictions on
transferability as are the Restricted Stock Units with respect to which they
were paid.

 

8.                                      Adjustments Upon Certain Unusual or
Nonrecurring Events or Other Events.  Upon certain unusual or nonrecurring
events, or other events, the terms of these Restricted Stock Units shall be
adjusted by the Administrator pursuant to Section 15 of the Plan.

 

2

--------------------------------------------------------------------------------


 

9.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 6 of the Plan.  To the extent any provision
hereof is inconsistent with a provision of the Plan, the provisions of the Plan
will govern.  Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

 

10.                               Tax Withholding.  The Grantee shall, not later
than the date as of which the receipt of this Award becomes a taxable event for
Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, local or
other taxes required by law to be withheld on account of such taxable event.

 

11.                               No Right to Continued Employment.  Nothing in
the Plan or this Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries and/or its Affiliates to terminate the Grantee’s
employment at any time or for any reason in accordance with the Company’s Bylaws
and governing law, nor shall any terms of the Plan or this Agreement confer upon
Grantee any right to continue his or her employment for any specified period of
time.  Neither this Agreement nor any benefits arising under the Plan shall
constitute an employment contract with the Company, any Subsidiary and/or its
Affiliates.

 

12.                               Notices.  Any notice or other communication
given pursuant to this Agreement shall be in writing and shall be personally
delivered or mailed by United States registered or certified mail, postage
prepaid, return receipt requested, to the Company at its principal place of
business or to the Grantee at the address on the payroll records of the Company
or, in either case, at such other address as one party may subsequently furnish
to the other party in writing.  Additionally, if such notice or communication is
by the Company to the Grantee, the Company may provide such notice
electronically (including via email).  Any such notice shall be deemed to have
been given (a) on the date of postmark, in the case of notice by mail, or (b) on
the date of delivery, if delivered in person or electronically.

 

3

--------------------------------------------------------------------------------


 

 

INSMED INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

 

 

 

 

Grantee’s Signature

 

--------------------------------------------------------------------------------

(1)

 

4

--------------------------------------------------------------------------------
